Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 13-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missbach et al 10,323,899 in view of Chang 9,746,278.
	Missbach shows an archery bow which includes a body 3 along an axis; limbs 4; draw cord 8; and a motion generator 7, 9 and driver 10 to move the limbs. There does not appear to be a device to assist drawing the cord. A string drawing device would be useful to assist the user in cocking the bow. For example, Chang shows that a crossbow may include a device for pulling the bowstring rearward onto a latch, which includes a slidable grip or handle 22. This pulling device would be an obvious addition to the bow of Missbach.
	The motion generator of Missbach may include a piston powered by gas, or an electric motor (column 8, line 59 to Column 9, line 8).
	
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missbach et al in view of Chang as applied to claim 1 above, and further in view of Hudkins 9,273,922.
	In the bow of Missbach, the bowstring is shown connected directly to the limb ends. It is known that a rotor may be added to each limb to increase the draw energy. For example, Hudkins shows that a crossbow may include rotors 42 to increase the draw poundage (column 3, lines 6-10). These rotors would be an obvious addition to the bow of Missbach.
	*   *   *   *   *   *

Claims 8, 9, 11, & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







/JOHN A RICCI/Primary Examiner, Art Unit 3711